DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/21 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/21 has been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Raheja (Reg. # 59,274) on 04/21/21.

START OF AMENDMENT:
The application has been amended as follows: 

1.	(Currently Amended) A management device in a wireless communication system, the device comprising:
at least one transceiver; and
at least one processor operatively coupled to the at least one transceiver,
wherein the at least one processor is configured to:
identify a designated path based on a movement of a terminal,
identify a base station set corresponding to the designated path, the base station set including a first base station and a second base station, 
identify a beam set of the base station set for the designated path, the beam set including a first beam of the first base station and a second beam of the second base station,
control the first base station to transmit a first measurement signal for a serving cell of the first base station by using the first beam of the first base station on a first time resource, and
control the second base station to not transmit a second measurement signal for a neighboring cell of the second base station by using the second beam of the second base station on the first time resource, 
wherein the first measurement signal and the second measurement signal are used to perform a handover from the first base station to the second base station, 
wherein the second base station of the base station set is located within a threshold range of the first base station on the designated path, the threshold range is configured based on a velocity of the movement of the terminal, and
wherein the first measurement signal is transmitted a number of times on the first beam based on a number of base stations in the base station set that is located within the threshold range of the first base station of the designated path.



10.	(Currently Amended) A method performed by a management device in a wireless communication system, the method comprising:
identifying a designated path based on a movement of a terminal;
identifying a base station set corresponding to the designated path, the base station set including a first base station and a second base station;
identifying a beam set of the base station set for the designated path, the beam set including a first beam of the first base station and a second beam of the second base station;
controlling the first base station to transmit a first measurement signal for a serving cell of the first base station by using the first beam of the first base station on a first time resource; and
controlling the second base station to not transmit a second measurement signal for a neighboring cell of the second base station by using the second beam of the second base station on the first time resource,
wherein the first measurement signal and the second measurement signal are used to perform a handover from the first base station to the second base station, 
wherein the second base station of the base station set is located within a threshold range of the first base station on the designated path, the threshold range is configured based on a velocity of the movement of the terminal, and
wherein the first measurement signal is transmitted a number of times on the first beam based on a number of base stations in the base station set that is located within the threshold range of the first base station of the designated path.


19.	(Currently Amended) A first base station in a wireless communication system, the first base station comprising:
at least one processor; and
at least one transceiver,

identify a designated path based on a movement of a terminal,
identify a base station set corresponding to the designated path, the base station set including the first base station and a second base station,
identify a beam set of the base station set for the designated path, the beam set including a first beam of the first base station and a second beam of the second base station adjacent to the first base station according to the designated path, and
control the at least one transceiver to transmit a first measurement signal for a serving cell of the first base station by using the first beam of the first base station through a first time resource,
wherein the first time resource is a time resource for not transmitting a second measurement signal using the second beam of the second base station, 
wherein the first measurement signal and the second measurement signal are used to perform a handover from the first base station to the second base station, 
wherein the second base station of the base station set is located within a threshold range of the first base station on the designated path, the threshold range is configured based on a velocity of the movement of the terminal, and
wherein the first measurement signal is transmitted a number of times on the first beam based on a number of base stations in the base station set that is located within the threshold range of the first base station of the designated path.


END OF AMENDMENT.


Allowable Subject Matter
Claims 1, 3, 6-7, 9-10, 12, 15-16, 18-20, 25-26, 29 and 32 are allowed.


The following are details of the closest prior arts of record found:
Ugurlu et al. (US Patent Publication 2019/0273583) discloses a system comprising processing circuitry that cause a network device to obtain information of user activity and perform at least one of activation and deactivation of periodic transmission of reference signals based on the obtained information and wherein how many and in which neighbor beams MRS transmission should be activated may depend on the UEs speed, velocity vector trajectory and discloses if the network is aware of the UE’s movement direction, the neighbor beams can be updated proactively to be ready for a beam switch and once the UE moves past its current location, the irrelevant neighbor beams behind the UE can be turned off and new neighbor beams in front of the UE can be activated and discloses when there is an active user in one beam, the corresponding node will inform other neighbor nodes to transmit MRS and prepare for the UE’s measurement since the active user might move to a neighbor beam soon and discloses when several access nodes AN are involved, each AN could send the specific MRS on the relevant beams based on the current serving AN’s request and further discloses depending on radio conditions and other circumstances it may be desirable to perform a handover from one beam to another beam, a so called beam switch wherein reference signals are transmitted from the network nodes and corresponding measurements on the reference signals are performed by a UE or similar wireless communication device and based on the measurements, suitable measurement reports are generated and transmitted to the network side where a handover decision can be taken based on the report and such a handover decision can be taken by a network 
Yoshino et al. (US Patent Publication 2002/0115474) discloses a system wherein a timing at which each base station radiates radio wave beam is controlled such that the timing is different from timing at which other base station radiates radio wave beams which may cause interference with the radio wave beam and thus it can be avoided that a plurality of base station simultaneously radiates radio wave beams in the directions which may cause interference and discloses the information in the interference management table is updated each time when time slots allocated for radiating the radio wave beams are reported to the control station from each base station and the control station transfers the interference management table to each base station each time when the information in the interference management table is updated and discloses the base station which received the interference management table refers to the interference management table and controls the radiation timings of radio wave beams to be formed to each direction wherein time slots are allocated to radio wave beams of directions according to a predetermined rule such that time slots other than time slots already assigned to radio wave beams radiated from adjacent base stations to directions which may cause interference with the radio wave beams of the subject base station are allocated and further discloses the mobile station measures power of radio wave beams radiated from the base station.
Gruber et al. (US Patent Publication 2010/0260094) discloses a system wherein a mobile station is a transport means, moving on a traffic route for communicating with 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 3, 6-7, 9-10, 12, 15-16, 18-20, 25-26, 29 and 32 are found to be allowable because the closest prior art found of Ugurlu et al. (US Patent Publication 2019/0273583) and Yoshino et al. (US Patent Publication 2002/0115474) and Gruber et al. (US Patent Publication 2010/0260094) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the second base station of the base station set is located within a threshold range of the first base station on the designated path, the threshold range is configured based on a velocity of the movement of the terminal, and wherein the first measurement signal is transmitted a number of times on the first beam based on a number of base stations in the base station set that is located within the threshold range of the first base station of the designated path.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1, independent claim 10 and independent claim 19 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645